                            U.S. BANKRUPTCY COURT
                     NORTHERN DISTRICT OF OHIO (CLEVELAND)

IN RE:                                         CASE NO. 16-13420-jps
   MARITSA BROWN
                                               CHAPTER 13

                                    Debtors    JUDGE Jessica E. Price Smith

                                               MOTION OF CIT BANK, N.A. FOR RELIEF
                                               FROM STAY

                                               4848 LINCOLNSHIRE COURT,
                                               BROADVIEW HEIGHTS, OH 44147

         CIT BANK, N.A., (the “Movant”) moves this Court, under § 362 and other sections of

Title 11 of the United States Code, and under Federal Rule of Bankruptcy Procedure 4001, and

under Local Bankruptcy Rule 4001-1 for an order conditioning, modifying or dissolving the stay

imposed by Bankruptcy Code § 362.

                               MEMORANDUM IN SUPPORT

         1.     The Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334. This

is a core proceeding under 28 U.S.C. § 157(b)(2). The venue of this case and this Motion is

proper under 28 U.S.C. §§ 1408 and 1409.

         2.     On September 19, 2007, the Debtors obtained a line of credit from IndyMac Bank,

F.S.B., A federally Chartered Savings Bank in the amount of $36,000.00. Such line of credit was

evidenced by a Home Equity Line of Credit dated September 19, 2007 (the “Note”), a copy of

which is attached as Exhibit A.

         3.     To secure payment of the Note and performance of the other terms contained in it,

the Debtor Maritsa Brown and non-filing co-debtor, Jeffrey D Brown executed an Open-End

Mortgage Secondary Lien (Securing Future Advances) in favor of IndyMac Bank, F.S.B., A




16-13420-jps      Doc 53    FILED 10/25/19      ENTERED 10/25/19 12:10:41          Page 1 of 51
Federally Chartered Savings Bank dated September 19, 2007. (the “Security Agreement”). The

Security Agreement granted a lien on the real property (The “Collateral”) owned by the Debtor

and non-filing co-debtor, Jeffrey D Brown, located at 4848 Lincolnshire Court, Broadview

Heights, OH 44147 and more fully described in the Security Agreement (check one):

                     [X]       attached as Exhibit B;

                     OR

                     []        contained in the Note, attached as Exhibit ___.

       4.      The lien created by the Security Agreement was duly perfected by:

                     [X]   Filing of the Security Agreement in the office of the Cuyahoga County
                     Recorder on September 25, 2007.

                     []    Filing of the UCC-1 Financing Statement in the office of
                     ____________________ on _________ (date)

                     []        Notation of the lien on the Certificate of Title.

                     []        Other (state with particularity)_________________________.

       5.      A copy of the Security Agreement, UCC-1 Financing Statement, Certificate of

Title or other document, as applicable, is attached as Exhibit B.

       6.      The entity in possession of the original Note as of the date of this motion is CIT

BANK, N.A. .

       7.      The entity servicing the loan is: LoanCare, LLC.

       8.      The Note was transferred, as evidenced by the following:

               a)          If the Collateral is real estate:

                     i.      Under Uniform Commercial Code § 3-203(a) as applicable under state
                     law in effect where the property is located, from the original lender (check
                     only one):




16-13420-jps        Doc 53      FILED 10/25/19         ENTERED 10/25/19 12:10:41      Page 2 of 51
                      [ ] N/A.

                      OR

                      [ ] By Endorsement of the Note, Payable to:
                      ____________________

                      OR

                      [X] By blank endorsement on the Note.

                      OR

                      [ ] By allonge attached to the Note, payable to:
                      _______________________________________________.

                      OR

                      [ ] By blank allonge, attached to the Note.

                      OR


                ii.     [ ] The Note is not endorsed to the Movant, or is not endorsed in blank
                with an allegation that the Movant is in possession of the original Note. The
                factual and legal basis upon which the Movant is entitled to bring this motion
                is (explain with particularity and attach supporting documentation:

                _____________________________________________________

                _____________________________________________________

                      OR

                      [ ] By endorsement on the Note or by allonge attached to the Note, through
                      a power of attorney. If this box is checked, a copy of the power of attorney
                      is attached as Exhibit ____. Explain why it provides Movant the authority
                      to endorse the Note:

                iii.    Under Uniform Commercial Code § 3-203(a) as applicable under state
                law in effect where the property is located, from <the first transferee> to
                _____________. ADD ADDITIONAL TRANSFER SECTIONS AS
                APPROPRIATE. THE LAST TRANSFEREE MUST BE THE MOVANT.

                iv.        A Court has already determined that Movant has the ability to enforce




16-13420-jps   Doc 53       FILED 10/25/19      ENTERED 10/25/19 12:10:41          Page 3 of 51
                     the Note with a judgment dated <INSERT DATE OF JUDGMENT> in
                     <INSERT NAME OF COURT>. A copy of the judgment is attached as
                     Exhibit ____.

                     v.        Other (explain): _________________________________________

               b)         If the Collateral is not real estate (check one):

                          [X] N/A.

                          OR

                          [] From the original lender to <FIRST TRANSFEREE> by <STATE
                          METHOD OR DOCUMENT EFFECTING TRANSFER> [ADD
                          ADDITIONAL TRANSFER SECTIONS AS APPROPRIATE. THE
                          LAST TRANSFEREE MUST BE THE MOVANT.]

      9.       The Security Agreement was transferred as follows:

                          [ ] N/A.

                          OR

                          [X] Assignment of Mortgage History:
                                  From Federal Deposit Insurance Corporation as Receiver for
                                  IndyMac Federal Bank, F.S.B., Successor to IndyMac Bank, F.S.B.
                                  on January 25, 2010 to OneWest Bank, FSB. The transfer is
                                  evidenced by the document(s) attached to this Motion as Exhibit
                                  C.

                                  AND

                                  From OneWest Bank, National Association on July 27, 2015 to
                                  CIT Bank, N.A via Articles of Merger/Share Exchange. The
                                  transfer is evidenced by the document(s) attached to this Motion as
                                  Exhibit D.

      10.      The 2018 value of the Collateral is $400,300.00. This valuation is based on the

      Cuyahoga County Auditor Report. Attached is a copy of the Cuyahoga County Auditor

      Report, Exhibit E.




16-13420-jps        Doc 53      FILED 10/25/19       ENTERED 10/25/19 12:10:41         Page 4 of 51
      11.      As of October 1, 2019, there is currently due and owing on the Note the

      outstanding principal balance of $31,440.42, plus interest accruing thereon at the rate of

      0.0000% per annum [$0.00 per day] from February 21, 2015, as described in more detail

      on the worksheet. The total provided in this paragraph cannot be relied upon as a payoff

      quotation.


      12.      The amount due and owing on the Note as set forth in paragraph 11 Does Not

      include a credit for the sum held in a suspense account by the Movant. The amount of the

      credit is $0.00.


      13.      Other parties known to have an interest in the Collateral besides the Debtors, the

      Movant, and the trustee as (check all that apply):


                         []      N/A.

                         []     The Cuyahoga County Treasurer, for real estate taxes in the amount
                         of _________.

                         [X]     Co-Owners:
                                 Jeffrey D Brown may claim an interest in the subject property as he
                                 is a signor on both the Note and the Security Agreement.
                         [ ] Parties holding additional liens:

      14.    The Movant is entitled to relief from the automatic stay under Bankruptcy Code §
      362(d) for these reason(s) (check all that apply):

                         [ ] Debtor has failed to provide adequate protection for the lien held by the
                         Movant for these reasons (explain):_______________________________.

                         [] Debtor has failed to keep the Collateral insured as required by the
                         Security Agreement.




16-13420-jps     Doc 53        FILED 10/25/19       ENTERED 10/25/19 12:10:41          Page 5 of 51
                      [] Debtor has failed to keep current the real estate taxes owed on the
                      Collateral.

                      [X] Debtor has failed to make periodic payments to Movant for the
                      months of July 2016 to October 2019, which unpaid payments are in the
                      aggregate amount of $3,900.00 as of October 1, 2019. If any months come
                      due and owing, those too shall be incurred. The total provided in this
                      paragraph cannot be relied upon as a reinstatement quotation.

                      [ ] Debtor is delinquent in funding the plan, and therefore the trustee has
                      failed to make periodic payments to Movant since the commencement of
                      the bankruptcy case for the months of through,which unpaid payments are
                      in the aggregate amount of $ The total provided in this paragraph cannot
                      be relied upon as a post-petition reinstatement quotation.

                      [ ] Debtor has no equity in the Collateral, because Collateral is valued at
                      __, and including the Movant's lien, there are liens in an aggregate amount
                      of $__ on the Collateral.

                      [] Debtor's plan provides for surrender of the Collateral.

                      [ ] The property is not necessary to an effective reorganization because
                      ___________________________________________________________.

                      [ ] Other cause (set forth with specificity):

                      ___________________________________________________________.

      15.      Movant has completed the worksheet, attached as Exhibit F.

        WHEREFORE, Movant prays for an Order from the Court granting Movant relief from
stay of Bankruptcy Code § 362 to permit Movant to proceed under applicable non-bankruptcy
law.

                                                   Respectfully Submitted,

                                                    /s/ Steven H. Patterson
                                                   Steven H. Patterson
                                                   Attorney for Movant
                                                   Reisenfeld & Associates LLC
                                                   3962 Red Bank Road
                                                   Cincinnati, OH 45227
                                                   voice: (513) 322-7000
                                                   facsimile: (513) 322-7099
                                                   e-mail: ohbk@rslegal.com




16-13420-jps     Doc 53    FILED 10/25/19        ENTERED 10/25/19 12:10:41          Page 6 of 51
                                 CERTIFICATE OF SERVICE

       I certify that on the _____
                              25th of _______________,
                                           October     2019, a true and correct copy of CIT
Bank, N.A.'s Motion for Relief from Stay was served:

Via the Court's electronic case filing system on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

               Patrick D. Miller, Debtor`s Counsel
               pmiller@lawlh.com
               Via ECF Mail

               Lauren A. Helbling, Bankruptcy Trustee
               ch13trustee@ch13cleve.com
               Via ECF Mail

               U.S. Trustee
               ustpregion09.cl.ecf@usdoj.gov
               Via ECF Mail

And by Regular U.S. Mail, postage prepaid on:

               Maritsa Brown, Debtor
               4848 Lincolnshire Court
               Broadview Heights, OH 44147-2151

               Jeffrey Brown
               4848 Lincolnshire
               Broadview Heights, OH 44147




                                                            /s/ Steven H. Patterson
                                                       Steven H. Patterson




16-13420-jps     Doc 53     FILED 10/25/19       ENTERED 10/25/19 12:10:41            Page 7 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        3Page
                                                               44 8 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        4Page
                                                               44 9 of 51
         01203Doc
16-13420-jps  456253789FILED810/25/19
                               4 ENTERED
                                       5 10/25/19
                                               6030112:10:41
                                                         Page
                                                                44 10 of 51
         01203Doc
16-13420-jps  456253789FILED810/25/19
                               4 ENTERED
                                       5 10/25/19
                                               6030112:10:41
                                                         1Page
                                                                44 11 of 51
         01203Doc
16-13420-jps  456253789FILED810/25/19
                               4 ENTERED
                                       5 10/25/19
                                               6030112:10:41
                                                         Page
                                                                44 12 of 51
         01203Doc
16-13420-jps  456253789FILED810/25/19
                               4 ENTERED
                                       5 10/25/19
                                               6030112:10:41
                                                         Page
                                                                44 13 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 14 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 15 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 16 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 17 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 18 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 19 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 20 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 21 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 22 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 23 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 24 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 25 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 26 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 27 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 28 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 29 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 30 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 31 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 32 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 33 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        35Page
                                                               44 34 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 35 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        34Page
                                                               44 36 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        3Page
                                                               44 37 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        31Page
                                                               44 38 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        3Page
                                                               44 39 of 51
16-13420-jps   Doc 53   FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 40 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        3Page
                                                               44 41 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        46Page
                                                               44 42 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        40Page
                                                               44 43 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        45Page
                                                               44 44 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        43Page
                                                               44 45 of 51
         01203Doc
16-13420-jps  456253
                  789FILED810/25/19
                             4 ENTERED
                                     5 610/25/19
                                              0301 12:10:41
                                                        44Page
                                                               44 46 of 51
MyPlace Home                                                                      Page 2 of 3




      BROWN, JEFFREY D. & MARITSA
      4848 LINCOLNSHIRE CT
      BROADVIEW HEIGHTS, OH. 44147



   Value History
       Tax year: 2018 - Total Value: $400,300

                                              Tax           Exempt           Abated
                 Land Use Code                5100
                         Land            $81,600                 $                $
                      Building          $318,700                 $                $
                         Total          $400,300                 $                $



       Tax year: 2017 - Total Value: $376,600

       Tax year: 2016 - Total Value: $376,600

       Tax year: 2015 - Total Value: $376,600

       Tax year: 2014 - Total Value: $358,700

       Tax year: 2013 - Total Value: $358,700

       Tax year: 2012 - Total Value: $358,700

       Tax year: 2011 - Total Value: $359,100

       Tax year: 2010 - Total Value: $358,000

       Tax year: 2009 - Total Value: $358,000

       Tax year: 2008 - Total Value: $384,900

       Tax year: 2007 - Total Value: $384,900

       Tax year: 2006 - Total Value: $384,900

       Tax year: 2005 - Total Value: $361,700

       Tax year: 2004 - Total Value: $361,700

       Tax year: 2003 - Total Value: $361,700

                                                                     Top    View Map




  16-13420-jps     Doc 53    FILED 10/25/19     ENTERED 10/25/19 12:10:41   Page 47 9/4/2019
                                                                                    of 51
                           U.S. BANKRUTPCY COURT
                    NORTHERN DISTRICT OF OHIO (CLEVELAND)

IN RE:                                        CASE NO. 16-13420-jps
   MARITSA BROWN
                                              CHAPTER 13

                                              JUDGE Jessica E. Price Smith
                                   Debtors
                                              CIT BANK, N.A.'S RELIEF FROM STAY
                                              WORKSHEET

                                              4848 LINCOLNSHIRE COURT,
                                              BROADVIEW HEIGHTS, OH 44147
   I. LOAN DATA
      A. IDENTIFICATION OF COLLATERAL (check all that apply):
               [X] Real Estate - 4848 Lincolnshire Court, Broadview Heights, OH 44147
                       [X] Principal Residence of Debtors
                       [ ] Other
               [ ] Personal Property – Describe. Include VIN or other identification
               [ ] Debtor's Chapter 13 Plan provides for surrender of the Collateral
               [ ] Other Property – Describe.
         B. 2019 VALUE OF COLLATERAL: $400,300.00
         C. SOURCE OF COLLATERAL VALUATION: Cuyahoga County Auditor Report
         D. ORIGINAL LENDER: IndyMac Bank, F.S.B., A federally Chartered Savings Bank
         E. ENTITY ENTITLED TO ENFORCE THE NOTE: CIT Bank, N.A.
         F. CURRENT LOAN SERVICER: LoanCare, LLC
         G. DATE OF LOAN: September 19, 2007
         H. ORIGINAL PRINCIPAL AMOUNT DUE UNDER NOTE: $36,000.00
         I. ORIGINAL INTEREST RATE ON NOTE: 8.750%
         J. CURRENT INTEREST RATE: 0.0000%
         K. ORIGINAL MONTHLY PAYMENT AMOUNT (principal and interest only for
            mortgage loans): $1.00
         L. CURRENT MONTHLY PAYMENT AMOUNT: $100.00
         M. THE CURRENT MONTHLY PAYMENT AMOUNT LISTED ABOVE:
               [ ] Includes an escrow amount of $_______ for real estate taxes.
               [ ] Includes an escrow amount of $_______ for property insurance.




16-13420-jps    Doc 53     FILED 10/25/19      ENTERED 10/25/19 12:10:41           Page 48 of 51
               [ ] Includes an escrow amount of $0.00 for taxes and insurance.
               [X] Does not include any escrow amount.
      N. DATE LAST PAYMENT RECEIVED: February 6, 2015
      O. AMOUNT OF LAST PAYMENT RECEIVED: $49.73
      P. AMOUNT HELD IN SUSPENSE ACCOUNT: $0.00
      Q. NUMBER OF PAYMENTS PAST DUE: 39

   II. AMOUNT ALLEGED TO BE DUE AS OF OCTOBER 1, 2019


            Description of Charge              Total           Number of   Dates
                                               Amount of       Charges     Charges
                                               Charges         Incurred    Incurred
       A. PRINCIPAL                              $31,440.42 -              -
       B. INTEREST                                  $ 732.01 -             -

       C. ESCROW ADVANCE (taxes,                       $0.00 -             -
          and insurance)
       D. INSURANCE                            See Line "C" -              -
       E.   LATE FEES                                  $0.00
       F.   NON-SUFFICIENT FUNDS                       $0.00
            FEES
       G. PAY-BY-PHONE FEES                            $0.00
       H. BROKER PRICE OPINIONS                     $195.00
       I.   FORCE-PLACED INSURANCE                     $0.00

       J.   PROPERTY INSPECTIONS                      $0.00

       K. OTHER CHARGES                                $0.00


       TOTAL DEBT:                                               $             32,367.43
       LESS AMOUNT HELD IN SUSPENSE:                             (                  0.00)

      TOTAL DUE AS OF DATE MOTION IS FILED:                    $               32,367.43*
      * This total cannot be relied upon as a payoff quotation




16-13420-jps    Doc 53     FILED 10/25/19      ENTERED 10/25/19 12:10:41           Page 49 of 51
   III. AMOUNT OF ORIGINAL PRE-PETITION ARREARAGES: $2,119.00

   IV. AMOUNT OF ALLEGED POST-PETITION DEFAULT

                                                         Date Incurred
         Description of Charge   Amount     Number        From / To                Total
    A. PAYMENTS                   $100.00    39      07/01/19     10/01/19         $3,900.00
    B. POST-PETITION
       PAYMENTS
       ADVANCED FOR
       TAXES (if not
       included in payments
       amount above)
    C. POST-PETITION
       PAYMENTS
       ADVANCED FOR
       INSURANCE (if not
       included in payment
       amount above)
    D. LATE FEES
    E. NON-SUFFICIENT
       FUNDS FEES
    F. PAY-BY-PHONE
       FEES
    G. BROKER PRICE
       OPINIONS
    H. FORCE-PLACED
       INSURANCE
    I. PROPERTY
       INSPECTION
    J. OTHER CHARGES


       TOTAL ACCRUED:                                     $                  3,900.00
       LESS SUSPENSE BALANCE:                            ($                      0.00)
       TOTAL POST-PETITION DEBT                           $                  3,900.00

   V. This paragraph deviates from the standard form in this jurisdiction: Movant has
      not received any payments post-petition. Therefore, a payment history is not
      attached.




16-13420-jps   Doc 53      FILED 10/25/19    ENTERED 10/25/19 12:10:41         Page 50 of 51
This worksheet was prepared by:



     /s/ Steven H. Patterson
   Steven H. Patterson (0073452)
   Reisenfeld & Associates LLC
   3962 Red Bank Road
   Cincinnati, OH 45227
   voice: (513) 322-7000
   facsimile: (513) 322-7099
   e-mail: ohbk@rslegal.com




16-13420-jps     Doc 53        FILED 10/25/19   ENTERED 10/25/19 12:10:41   Page 51 of 51
